Citation Nr: 0724744	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to March 
1967.  He died in May 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The appellant appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.  Subsequently, 
the Board has requested an obtained an independent medical 
opinion (IME) regarding the appellant's claim.  In May 2007, 
the appellant submitted a written waiver of RO review of this 
new evidence.  See 38 C.F.R. § 20.1304(c) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's death certificate confirms metastatic 
adenocarcinoma of the colon, with an interval of weeks 
between onset and the time of death, as the cause of death.  
No underlying causes or contributing conditions were noted, 
and an autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for residuals of a shrapnel wound of the right upper 
arm (Muscle Group VI) and residuals of multiple shrapnel 
wounds of the right lower leg and ankle with multiple 
retained foreign bodies, both evaluated as 10 percent 
disabling.

In the present case, the appellant has related the colon 
cancer that caused the veteran's death to exposure to Agent 
Orange in Vietnam.  Accordingly, in requesting an IME, the 
Board posed the question of whether at was at least as likely 
as not that the veteran's colon cancer was first manifest in 
service or within one year thereafter, or was otherwise 
related to any other incident of service, including herbicide 
exposure.  See 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).

In his May 2006 opinion, the reviewing oncologist indicated 
that the Board's question was "impossible to answer based on 
the poor quality of information provided."  Specifically, he 
cited to the lack of pathology slides relating to an April 
2002 liver biopsy conducted at the Kaiser Permanente Medical 
Center in Vallejo, California.  The oncologist noted that, if 
the veteran's liver disease represented metastatic colon 
cancer, it was as likely that it originated somewhere in the 
remainder of the colon as it was possible to have come from 
the original sigmoid primary.  A possibility was noted to 
exist for a small bowel origin, as such findings might be 
difficult to discern from colon cancer when metastatic.  The 
remaining possibility was another site, presuming the biopsy 
report of "consistent with colon cancer" was wrong.  The 
oncologist noted that there was nothing in the provided 
record to inform as to how the pathologist concluded that 
this was colon cancer in the liver in 2002.  

Based on the above, while the oncologist that Agent Orange 
was unlikely to have contributed to the veteran's death in 
the instance of colon cancer, the "very real possibility" 
existed that the disorder in question was not colon cancer.  
The oncologist recommended obtaining pathology slides and 
having "an independent pathologist with no ties to the 
military or VA" review the liver biopsy from 2002.  The 
examiner also recommended a review of the veteran's family 
history, radiologic reports from the recurrent episode in 
2002, and data from other major procedures (e.g., 
endoscopies).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding her 
claim.  The letter must inform the 
appellant about the information and 
evidence that is necessary to 
substantiate the claim, notify her of the 
type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession.  

Specifically, the appellant should be 
requested to provide any relevant 
additional information about the 
veteran's medical background and family 
history, particularly with regard to 
colon cancer.

2.  After securing any necessary release 
forms, with full address information, the 
Kaiser Permanente Medical Center in 
Vallejo should be contacted and requested 
to provide slides and any other evidence 
associated with the veteran's April 2002 
liver biopsy.  All materials and records 
obtained pursuant to this request must be 
included with the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above 
development, as well as any other 
development deemed necessary (e.g., 
potentially to include a further medical 
opinion), the claim of service connection 
for the cause of the veteran's death 
should be readjudicated.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



